DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 8/31/2020.  In the amendment, claims 1-20 have been cancelled and claims 21-40 have been added.
Priority
Claims 21-40 have an effective filing date of 12/29/2017 as the earliest priority is found in parent application 15/858,671.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 28 is objected to because of the following informalities:  line 4 - ‘the handle needle’ should be amended to read --the needle handle--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,660,753 B2 to Pham et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Pham et al. discloses a leaflet anchor deployment system, comprising: a catheter having a proximal end and a distal end; a leaflet connector positioned on a distal end of the catheter; a needle advanceable through the leaflet connector, the needle including a radially enlargeable leaflet anchor preloaded therein and having a suture extending proximally through the catheter; and wherein the leaflet connector comprises a sharpened tip for piercing the leaflet and wherein the leaflet connector comprises a helical tissue anchor, the leaflet anchor is enlargeable from an axially elongated configuration within the needle to an axially shortened and radially enlarged configuration against the leaflet and wherein the leaflet anchor comprises a fabric pledget having a plurality of transverse folds forming a plurality of stacked panels when in the axially shortened configuration and wherein the pledget comprises two wings which may be rolled around a longitudinal axis of the pledget to produce a reduced cross section conformation.  Since application claim 21 is anticipated by claim 1 to Pham et al., the claims are not patentably distinct.
Claim 2 to Pham et al. further discloses a push wire, for pushing the leaflet anchor out of the needle. Since application claim 22 is anticipated by claim 2 to Pham et al., the claims are not patentably distinct.
Claim 3 to Pham et al. further discloses wherein conversion to the axially shortened and radially enlarged configuration is accomplished by proximal retraction of a leaflet anchor suture. Since application claim 23 is anticipated by claim 3 to Pham et al., the claims are not patentably distinct.
Claim 4 to Pham et al. further discloses wherein the pledget comprises ePTFE.  Since application claim 24 is anticipated by claim 4 to Pham et al., the claims are not patentably distinct.
Claim 5 to Pham et al. discloses a leaflet anchor deployment system, comprising: a catheter having a proximal end and a distal end; a leaflet connector positioned on a distal end of the catheter; a needle advanceable through the leaflet connector, the needle including a radially enlargeable leaflet anchor preloaded therein and having a suture extending proximally through the catheter; and wherein the leaflet connector comprises a sharpened tip for piercing the leaflet and wherein the leaflet connector comprises a helical tissue anchor, the leaflet anchor is enlargeable from an axially elongated configuration within the needle to an axially shortened and radially enlarged configuration against the leaflet and wherein the leaflet anchor comprises a fabric pledget having a plurality of transverse folds forming a plurality of stacked panels when in the axially shortened configuration; wherein the pledget comprises two sheets having a distal section of leaflet anchor suture bonded therebetween. Since application claim 25 is anticipated by claim 5 to Pham et al., the claims are not patentably distinct.
Claim 6 to Pham et al. further discloses wherein the distal section of leaflet anchor suture is flattened between the two sheets. Since application claim 26 is anticipated by claim 6 to Pham et al., the claims are not patentably distinct.
Claim 7 to Pham et al. further discloses wherein the two sheets comprise a plurality of apertures and the leaflet anchor suture extends slidably through the apertures. Since application claim 27 is anticipated by claim 7 to Pham et al., the claims are not patentably distinct.
Claim 8 to Pham et al. discloses a leaflet anchor delivery subsystem, comprising: an elongate flexible tubular body, having a proximal end, a distal end, a central lumen, and a handle at the proximal end of the tubular body, wherein the tubular body axially movably extends through an outer delivery tube; a deployment needle axially movably advanceable through the central lumen; a foldable pledget leaflet anchor carried within the deployment needle; and a leaflet connector carried by the distal end of the tubular body, wherein the deployment needle comprises an elongate flexible shaft which extends proximally to a needle handle, wherein the needle handle comprises a hemostasis valve. Since application claims 28, 31, 33, & 34 are anticipated by claim 8 to Pham et al., the claims are not patentably distinct.
Claim 9 to Pham et al. further discloses wherein the leaflet connector comprises a helical element. Since application claim 29 is anticipated by claim 9 to Pham et al., the claims are not patentably distinct.
Claim 10 to Pham et al. further discloses wherein the deployment needle is axially extendable through the helical element. Since application claim 30 is anticipated by claim 10 to Pham et al., the claims are not patentably distinct.
Claim 11 to Pham et al. further discloses wherein the outer delivery tube comprises a deflection zone and at least one pull wire. Since application claim 32 is anticipated by claim 11 to Pham et al., the claims are not patentably distinct.
Claim 12 to Pham et al. further discloses wherein the leaflet anchor comprises a pledget.  Since application claim 35 is anticipated by claim 12 to Pham et al., the claims are not patentably distinct.
Claim 13 to Pham et al. further discloses wherein the pledget comprises a plurality of transverse folds forming a plurality of stacked panels when in an axially shortened configuration. Since application claim 36 is anticipated by claim 13 to Pham et al., the claims are not patentably distinct.
Claim 14 to Pham et al. further discloses wherein the pledget comprises two sheets having a distal section of a leaflet anchor suture bonded therebetween. Since application claim 37 is anticipated by claim 14 to Pham et al., the claims are not patentably distinct.
Claim 15 to Pham et al. further discloses wherein the distal section of leaflet anchor suture is flattened between the two sheets. Since application claim 38 is anticipated by claim 15 to Pham et al., the claims are not patentably distinct.
Claim 16 to Pham et al. further discloses a push wire, for pushing the leaflet anchor out of the needle. Since application claim 39 is anticipated by claim 16 to Pham et al., the claims are not patentably distinct.
Claim 17 to Pham et al. further discloses wherein the pledget can be converted from the axially shortened and radially enlarged by proximal retraction of a leaflet anchor.  Since application claim 40 is anticipated by claim 17 to Pham et al., the claims are not patentably distinct.
Allowable Subject Matter
Claims 21-40 have only been rejected under Double Patenting (see above) and not prior art.  The closest prior art is considered to be: Osypka (US Pat. No. 8,172,872 B2) which discloses a leaflet anchor deployment system (Figs. 9 & 10) having a catheter 10, a leaflet connector 11, and a needle 6 advanceable through the leaflet connector 11, the needle 6 including a leaflet anchor 12 preloaded therein and having a suture 8 extending proximally through the catheter 8 (Osypka fails to disclose, teach, or suggest a leaflet anchor that is radially enlargeable); and Sugimoto et al. (US Pub. No. 2007/0010857 A1) teaches a radially enlargeable leaflet anchor (Figs. 2A-2E).  Neither Osypka nor Sugimoto et al. disclose, teach, or suggest wherein the leaflet anchor comprises a fabric pledget having two wings which may be rolled around a longitudinal axis of the pledget to produce a reduced cross section conformation (claim 21), nor wherein the pledget comprises two sheets having a distal section of the leaflet anchor suture bonded between the two sheets (claim 25), nor wherein the needle handle comprises a hemostasis valve (claim 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 31, 2022